BEAUCHAMP, Judge.
The conviction is for “driving a motor vehicle on a public street in Brazos County, Texas, while intoxicated.” A jury assessed a fine of $100.00, from which this appeal is taken.
The record is before us without statement of facts or bills of exception. We find indicated by the record only one complaint, raised in several different ways, contending that the complaint and information are insufficient in that allegation is made that the accused drove an automobile while intoxicated on a public street in Brazos County, Texas, but did not name an incorporated city or town where the street was located.
We find nothing wrong with the allegation. A public street in Brazos County is a “public road or highway,” as meant by the statute, regardless of the name of the incorporated town or city where it is found. It is not necessary to make specific allegation naming or describing the highway. Bedwell v. State, 155 S. W. (2d) 930. The statute reads:
“Any person who drives or operates an automobile or any other motor vehicle upon any public road or highway in this State, or upon any street or alley within the limits of an incorporated city, town or village, while such person is intoxicated or under the influence of intoxicating liquor,, shall be guilty of a misdemeanor,” etc.
A “road” may not always be accepted as a “street”, but a “street” is a road, nevertheless. It is equivalent to saying that *415an animal is not necessarily a man, but a man is an animal, nevertheless.
We have not been favored with a brief by appellant, and are not advised as to the line of reasoning which he would recommend to reach his desired conclusion. We find no decisions of our court on the subject and doubt if the question has ever been raised before this court heretofore. If so, it failed to sufficiently impress the court or the digest makers with its importance and, as a consequence, we are unable to find any such decision.
Being of the opinion that the complaint and information are drawn in compliance with the statute, and finding no reversible error in the record, the judgment of the trial court is affirmed.